NUMBER 13-14-00221-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

DANIEL BARRON SR.,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.


                                     ORDER
             Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       On October 6, 2014, counsel for appellant Daniel Barron Sr. filed an Anders brief.

See Anders v. California, 386 U.S. 738, 744 (1967).   On June 25, 2014, the Texas Court

of Criminal Appeals issued an opinion clarifying the responsibilities owed by appellant’s

counsel and the appellate court in Anders cases. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014). In accordance with this opinion, appellant’s counsel must: (1)
notify the appellant that counsel has filed an Anders brief and a motion to withdraw; (2)

provide the appellant with copies of both pleadings; (3) inform the appellant of appellant’s

rights to file a pro se response, review the record preparatory to filing that response, and

seek discretionary review if this Court concludes that the appeal is frivolous; and (4) provide

appellant with a form motion for pro se access to the appellate record, lacking only the

appellant’s signature and the date, and including the mailing address for the court of appeals,

with instructions to file the motion within ten days. See Anders, 386 U.S. at 744; Kelly,
436 S.W.3d at 319–20. Further, counsel must inform this Court, in writing, that counsel

has met the foregoing requirements. Kelly, 436 S.W.3d at 320.

        On October 8, 2014, the Clerk of this Court issued a letter to appellant’s counsel,

the Honorable Arnold Hayden, notifying him that the brief filed was not in compliance with

Kelly. To date, Mr. Hayden has failed to comply with this Court’s instructions.

        IT IS THEREFORE ORDERED that the Honorable Arnold Hayden, counsel for

appellant, file a motion to withdraw as counsel and documentary evidence in

compliance with the above-referenced requirements with this Court on or before

November 17, 2014.

        It is so ORDERED.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of October, 2014.




                                              2